Citation Nr: 0215645	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
status post acute myocardial infarction and coronary artery 
bypass surgery.

2.  Entitlement to service connection for a cervical spine 
disorder claimed as the residual of a neck injury.

3.  Entitlement to service connection for a thoracic spine 
disorder, a compression fracture of T12, claimed as the 
residual of a back injury.

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from September 
1972 to August 1984.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee that denied 
the appellant's three claims at issue.

In August 2002, a Travel Board hearing was at the RO before 
the undersigned, who is the Board Member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript of the 
hearing testimony has been associated with the claims file.  
The appellant submitted additional evidence in connection 
with the Travel Board hearing.  This evidence consisted of 
copies of VA medical records dated between 1999 and 2002.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this service 
connection issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  Service medical records contain no diagnosis of any 
cardiac disorder, nor was any cardiac disorder demonstrated 
within one year of separation from active duty.

3.  The appellant's current cardiac disorder was first 
demonstrated many years after service and it is not 
etiologically related to any in-service occurrence or event.

4.  The appellant has not submitted competent medical 
evidence of any nexus between his current cardiac disorder, 
status post acute myocardial infarction and coronary artery 
bypass surgery, and any disease or injury related to any in 
service event or occurrence.

5.  A chronic acquired cervical spine disorder was not 
medically demonstrated either during the appellant's active 
military service or until many years later.

6.  A chronic acquired thoracic spine disorder was not 
medically demonstrated either during the appellant's active 
military service or until many years later.

7.  Degenerative changes of the cervical spine were first 
clinically demonstrated many years after separation from 
service.

8.  A compression fracture of T12, likely post-traumatic in 
nature, was first clinically demonstrated many years after 
separation from service.

9.  The record does not contain competent medical evidence of 
a nexus between a current cervical spine disorder or a 
current thoracic spine disorder, including arthritis, and 
injury or disease during the appellant's active service.


CONCLUSIONS OF LAW

1.  A cardiac disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  A cervical spine disorder was not incurred in or 
aggravated by service, and arthritis of the cervical spine 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102 and 3.159).

3.  A thoracic spine disorder was not incurred in or 
aggravated by service, and arthritis of the thoracic spine 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for service connection for a 
cardiac disorder.  The Board further finds that entitlement 
to service connection for either a cervical spine disorder or 
for a thoracic spine disorder is also not warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Service connection claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection for a number of chronic conditions, 
including arthritis, may be presumed if it is demonstrated to 
a compensable degree within one year following service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

The appellant testified at his August 2002 Travel Board 
hearing at the RO that he was treated for a possible heart 
attack in-service in approximately 1977.  He further 
testified that he did not have any other problems, and 
received no treatment, until his heart attack in January 
1998.  See Hearing Transcript pp. 8-10.  The appellant also 
testified that he suffered an injury to his neck and to his 
T12 vertebra in Korea in 1981.  He said that he suffered from 
neck pain thereafter, as well as pain in the center of his 
back.  He stated that he once sought treatment from a 
chiropractor approximately one year after separation and was 
told that his cervical x-rays showed an abnormality that 
looked like a mishealed fracture.  See Hearing Transcript pp. 
11-15.  The appellant's friend testified that she met the 
appellant in 1987, and that in 1987, the appellant would only 
occasionally complain about neck pain.  See Hearing 
Transcript pp. 16-17.

Review of the appellant's service medical records reveals 
that he sought treatment for complaints of chest pain, fast 
breathing and aching arms during physical training in August 
1977.  On physical examination, no cardiac abnormalities were 
noted.  The clinical assessment was normal examination and 
the appellant's chest pain was attributed to hyperventilation 
syndrome.  The appellant underwent clinical laboratory 
testing in May 1979, May 1980, and March 1984; no cardiac 
enzyme level exceeded the reported normal values.  In 
February 1981, the appellant sought medical treatment after a 
10-15 foot fall; he reported landing on his right hip and 
then his low back.  On physical examination, there was no 
pain on compression of the rib cage, the abdomen was soft 
without tenderness and there was no sign or evidence of head 
trauma.  After thoracic and lumbar spine x-rays were taken, 
the clinical assessment was contusion of the low back.  In 
July 1981, he sought treatment for a lump on his head that 
just came up for no reason; a tender bump was noted on 
physical examination.  In January 1983, the appellant's 
lumbar spine x-rays were normal.  In May 1983, minimal 
degenerative changes were noted in the upper lumbar region; 
the radiologist stated that there was no evidence of post-
traumatic changes.  A review of the appellant's medical 
record was undertaken when he was transferred to Fort 
Campbell in April 1983; the only listed current medical 
problems involved the back and the knees.  An FC Form 2341, 
dated in April 1983, indicates that the appellant's physical 
profile was 'A' and each of his PULHES scores was a 1.  A DA 
Form 4036-R, dated in October 1983, indicates that the 
appellant's physical profile was 'A' and each of his PULHES 
scores was a 1.  The appellant gave a history of trouble with 
swollen painful joints, headaches, head injury, shortness of 
breath, pain or pressure in chest, high blood pressure and 
recurrent back pain on his July 1984 report of medical 
history.  The associated separation medical examination 
report indicated that the findings were clinically normal 
except for the knees and for an elevated blood pressure.

Post-service, the appellant submitted a VA Form 21-526 in 
December 1998.  He did not mention receiving any treatment 
post-service for a cervical spine disorder or for a thoracic 
spine disorder.  The appellant attached a written statement 
to his March 2000 Notice of Disagreement (NOD) in which he 
stated that he once sought treatment from a chiropractor 
approximately one year after separation and was told that his 
cervical x-rays showed what appeared to be an old fracture 
that had not healed well and was out of place.  The appellant 
further stated that this doctor, who treated him on just one 
occasion, is retired and that he had been unable to either 
locate the doctor or to obtain records.

The evidence of record contains private medical treatment 
records pertaining to cardiac care the appellant received 
between January 1998 and September 1998.  A note dated on 
January 19, 1998, the day the appellant suffered his heart 
attack, indicates that the appellant had no prior cardiac 
history and that he was on no cardiac medications.  A 
subsequent note from the appellant's cardiologist, dated in 
June 1998, states that the appellant did not seem to have any 
risk factors for coronary heart disease.  The cardiologist 
further stated that the appellant did "not have 
hypertension, diabetes or a positive family history."  The 
clinical assessment was coronary artery disease without any 
risk factors.

The evidence of record also contains a written statement from 
a former officer who knew the appellant at the time of the 
February 1981 accident.  He stated that the appellant was 
taken to the hospital with back and, he thought, neck 
injuries.  Other buddy statements indicate that the appellant 
was wearing a cervical collar in 1986; that post-service a 
chiropractor would not treat an old neck injury that had not 
healed properly; that the appellant injured his back and neck 
in a fall in Korea in 1981; and that the appellant suffered 
from neck pain between 1982 and 1984.  

The appellant underwent VA medical examinations in July 1999, 
and April 2001.  The appellant did not voice any complaints 
concerning any neck or cervical pain.  Radiographic 
examination each time revealed an old T12 compression 
fracture.  The examiner stated that this was likely post-
traumatic in nature.  The July 1999 x-ray that showed a wedge 
compression fracture of indeterminate age at T12 is the first 
clinical evidence of record of any thoracic spine disorder.

Review of the VA outpatient treatment records, dated between 
July 1999 and August 2002, reveals that the appellant was 
being treated for high blood pressure; that he was receiving 
follow-up care for his status post myocardial infarction and 
heart surgery; that the appellant reported, in February 1999, 
that he had suffered a cervical neck fracture in service; 
that a February 1999 cervical spine x-ray revealed minimal 
subluxation of C3 on C4 and narrowing of the disc space with 
degenerative changes at C5-6; and that he sought treatment 
for neck pain thereafter.

The appellant maintains that he suffers from a cardiac 
disorder, a cervical spine disorder and a thoracic spine 
disorder each of which are related to service.  Review of all 
of the evidence of record reveals that the appellant was 
treated for complaints of chest pain on one occasions during 
his Army service, but there is no mention of any cardiac 
diagnosis.  Furthermore, there is no medical evidence of 
record to establish that the in-service chest pain was other 
than acute and transitory.  There is no evidence of record 
that indicates that the appellant suffered from any cardiac 
disorder to a compensable degree within one year of his 
separation from service.  

Review of all of the evidence of record also reveals that the 
appellant was treated after a 10-15 foot fall in 1981 during 
his Army service, but there is no mention of any radiographic 
evidence of any post-traumatic changes.  Furthermore, there 
is no medical evidence of record to establish that the 
appellant was treated in-service for any cervical or thoracic 
spine disorder.  There is no evidence of record that 
indicates that the appellant suffered from cervical or 
thoracic spine arthritis to a compensable degree within one 
year of his separation from service.  

In addition, the record does not contain competent medical 
evidence of a nexus between any current cardiac disorder or 
any cervical or thoracic spine disorder and some disease or 
injury that occurred during the appellant's active military 
service.  The appellant has not provided any medical evidence 
to establish that he currently suffers from any cardiac 
disorder or any cervical or thoracic spine disorder, 
including arthritis, that is related to service, and his 
statements - and other lay statements -- are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for chest pain on one occasion in 1977, 
and that he was treated for low back pain after a fall in 
1981.  There is no medical evidence of record to establish 
that he suffered any cervical or thoracic spine condition at 
that time.  There is no medical evidence of record 
demonstrating the existence of any cardiac condition or 
disorder prior to the appellant's January 1998 heart attack; 
he himself has stated that he had no symptoms or treatment 
between 1977 and 1998.  There is no evidence of record that 
the appellant suffered from any cervical or thoracic spine 
condition to a compensable degree within one year of his 
separation from service.  Degenerative changes of the 
cervical spine were first demonstrated on x-ray in February 
1999, and the wedge fracture of T12 was first demonstrated on 
x-ray in July 1999.  

The Board is legally required to base its decision on the 
competent evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of the evidence available 
suggests that the onset dates of the appellant's current 
cardiac, cervical spine and thoracic spine disorders did not 
occur during service, as there is no competent medical 
opinion of record that specifically relates the onset date of 
any of these three disorders to service.

The Board has considered the appellant's statements submitted 
in support of his contentions that he has a cardiac disorder 
and a cervical spine disorder and a thoracic spine disorder 
all as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis of any cardiac or cervical 
or thoracic spine condition, including arthritis, nor do they 
establish a nexus between any cardiac disorder and his 
military service or between any cervical or thoracic spine 
disorder and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.

Thus, the Board finds that the appellant's claimed cardiac 
disorder and his claimed cervical and thoracic spine 
disorders, including arthritis, were each first shown years 
after service and none of these three conditions has been 
related to service by any competent medical opinion.  The 
appellant has not submitted competent medical evidence 
showing that he currently has any cardiac disorder or any 
cervical spine disorder or any thoracic spine disorder that 
is linked to any incident of his Army service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against each of the appellant's service 
connection claims, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
July 2000 Statement of the Case, the May 2002 Supplemental 
Statement of the Case (SSOC), and the March 2001 VCAA 
notification letter.  He was specifically told that medical 
evidence dated between 1985 and 1987 was needed.  He was also 
informed that no nexus opinions had been submitted.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the appellant was 
afforded a hearing.  The appellant was specifically asked in 
the March 2001 RO letter to identify treatment records dated 
between 1985 and 1997.  The appellant was afforded VA medical 
examinations.  There is no indication that additional 
relevant medical records exist.  In fact, the appellant has 
indicated that records of treatment within one year of 
service are unattainable as the treating chiropractor is 
retired to an unknown location.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the three service connection 
claims at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review despite the fact the that the RO did not consider the 
case under the implementing regulations.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, the appellant 
has not asserted that the case requires further development 
or action under VCAA or the implementing regulations.


ORDER

The claim for service connection for a cardiac disorder is 
denied.

The claim for service connection for a cervical disorder is 
denied.

The claim for service connection for a thoracic spine 
disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

